DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 recites “the first pair of headphones” which should be --the single first pair of headphones --  for clarification of previously recited “a single first pair of headphones”. Claim 1 further recites “provide multichannel audio information to a single first pair of …” and “provide multichannel audio information to two pairs of headphones …” which should be -- provide the multichannel audio information to a single first pair of … -- and -- provide the multichannel audio information to two pairs of headphones … --, respectively because “multichannel audio information” herein is same as “receive multichannel audio information”. Claims 2-12 are objected due to the dependencies to claim 1 and also recited similar deficient features.
Claim 13 is objected for the at least similar reason as described in claim 1 above because claim 13 recites the similar deficient feature as recited in claim 1. Claims 14-20 are objected due to the dependencies to claim 13 and also recited similar deficient features as recited in claim 13.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,178,504 B2 and in view of reference Ueda et al. (US20190174557 A1, hereinafter). Claims 1-11 of U.S. Patent No. 11,178,504 B2 does not explicitly teach wherein the one or more network interfaces configured to received multichannel audio information from a multichannel audio information source. Ueda teaches this feature for benefits of improving operations of wireless audio distribution to multiple stereo headphones, enhancing the security of the network connection, easing conversion of the audio data format, and synchronously reproducing the audio sounds (para [0006]) in flexible operations (para [0005]), as discussed in prior art rejection of claim 1 as set forth below.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the one or more network interfaces configured to receive multichannel audio information from a multichannel audio information source, as taught by Ueda, to the one or more network interfaces in the computing device, as taught by Rye, for the benefits discussed above. The following is the comparison between claims of the instant application and the conflicting claims of the U.S. Patent No. 11,178,504 B2:
Claims in the current application
Conflicting claims in U.S. Patent No. 11,178,504 B2
1. A computing device comprising: one or more processors; one or more network interfaces configured to receive multichannel audio information from a multichannel audio information source and communicatively couple the computing device to a wireless local area network (LAN); and tangible, non-transitory computer-readable media comprising program instructions stored therein, wherein the program instructions are executable by the one or more processors such that the computing device is configured to: when the computing device is configured to provide multichannel audio information to a single first pair of headphones, use a first Modulation and Coding Scheme (MCS) to transmit a first channel stream comprising first multichannel audio information to the first pair of headphones via the one or more network interfaces; and when the computing device is configured to provide multichannel audio information to two pairs of headphones comprising the first pair of headphones and a second pair of headphones, use a second MCS to (a) transmit the first channel stream comprising the first multichannel audio information to the first pair of headphones via the one or more network interfaces and (b) transmit a second channel stream comprising second multichannel audio information to a second pair of headphones via the one or more network interfaces.

2. The computing device of claim 1, wherein the program instructions comprise program instructions are executable by the one or more processors such that the computing device is further configured to: determine whether the computing device is operating in one of a first headphone connectivity state or a second headphone connectivity state, wherein when operating in the first headphone connectivity state, the computing device is configured to provide multichannel audio information to the single first pair of headphones, and when operating in the second headphone connectivity state, the computing device is configured to provide multichannel audio information to the two pairs of headphones comprising the first pair of headphones and the second pair of headphones.
























3. The computing device of claim 1, wherein the multichannel audio information is based on audio content and audio object data, and wherein the first multichannel audio information differs from the second multichannel audio information.


4. The computing device of claim 3, wherein the tangible, non-transitory computer-readable media further comprises program instructions that, when executed by the one or more processors, cause the computing device to perform further functions comprising: when the computing device is configured to provide multichannel audio information to the single first pair of headphones, determine a position of the first pair of headphones in a listening area, and generate the first channel stream comprising the first multichannel audio information based on the audio content, the audio object data, and the position of the first pair of headphones; and when the computing device is configured to provide multichannel audio information to two pairs of headphones comprising the first pair of headphones and the second pair of headphones, (i) determine the position of the first pair of headphones in the listening area, and generate the first channel stream comprising the first multichannel audio information based on the audio content, the first audio object data, and the position of the first pair of headphones, and (ii) determine a position of the second pair of headphones in the listening area, and generate the second channel stream comprising second multichannel audio information based on the audio content, the audio object data, and the position of the second pair of headphones.


5. The computing device of claim 4, wherein the program instructions executable by the one or more processors such that the computing device is configured to determine the position of the first pair of headphones in the listening area comprise program instructions executable by the one or more processors such that the computing device is configured to determine the position of the first pair of headphones relative to a screen configured to display video content associated with the multichannel audio information, and wherein the program instructions executable by the one or more processors such that the computing device is configured to determine the position of the second pair of headphones in the listening area comprise program instructions executable by the one or more processors such that the computing device is configured to determine the position of the second pair of headphones relative to a screen configured to display video content associated with the multichannel audio information.

6. The computing device of claim 1, wherein the first MCS corresponds to a lower data rate at a higher wireless link margin than the second MCS.

7. The computing device of claim 1, wherein the program instructions comprise program instructions executable by the one or more processors such that the computing device is further configured to: when the computing device is configured to provide multichannel audio information to a single first pair of headphones, generate the first channel stream; and when the computing device is configured to provide multichannel audio information to two pairs of headphones comprising the first pair of headphones and the second pair of headphones, generate the first channel stream and generate the second channel stream.

8. The computing device of claim 1, wherein the first channel stream comprises a first plurality of frames, and wherein an individual frame in the first plurality of frames comprises at least a portion of a left subchannel of the first channel stream and at least a portion of a right subchannel of the first channel stream, and wherein the second channel stream comprises a second plurality of frames, and wherein an individual frame in the second plurality of frames comprises at least a portion of a left subchannel of the second channel stream and at least a portion of a right subchannel of the second channel stream (obvious for the claimed “second plurality of frames”).

9. The computing device of claim 1, wherein the program instructions executable by the one or more processors such that the computing device is configured to use the second MCS to transmit (a) the first channel stream comprising the first multichannel audio information to the first pair of headphones and (b) the second channel stream comprising the second multichannel audio information to the second pair of headphones comprises program instructions executable by the one or more processors such that the computing device is configured to: during a first time interval, transmit a first frame of the first channel stream to the first pair of headphones and a first frame of the second channel stream to the second pair of headphones; and during a second time interval following the first time interval, transmit a second frame of the first channel stream to the first pair of headphones and a second frame of the second channel stream to the second pair of headphones.


10. The computing device of claim 9, wherein an individual frame of the first channel stream comprises 256 bytes of multichannel audio information for a left subchannel of the first channel stream and 256 bytes of multichannel audio information for a right subchannel of the first channel stream, and wherein an individual frame of the second channel stream comprises 256 bytes of multichannel audio information for a left subchannel of the second channel stream and 256 bytes of multichannel audio information for a right subchannel of the second channel stream (obvious for the claimed “individual frame of the second channel stream”).

11. The computing device of claim 9, wherein each of the first time interval and the second time interval is about 2.9 ms, wherein an individual frame of the first channel stream comprises about 5.8 ms of multichannel audio information, and wherein an individual frame of the second channel stream comprises about 5.8 ms of multichannel audio information (obvious for the claimed “individual frame of the second channel stream”).

12. The computing device of claim 1, wherein the computing device comprises a soundbar.


13. Tangible, non-transitory computer-readable media comprising program instructions stored therein, wherein the program instructions, when executed by one or more processors, cause a computing device to perform functions comprising: when the computing device is configured to provide multichannel audio information to a single first pair of headphones, using a first Modulation and Coding Scheme (MCS) to transmit a first channel stream comprising first multichannel audio information to the first pair of headphones via one or more network interfaces; and when the computing device is configured to provide multichannel audio information to two pairs of headphones comprising the first pair of headphones and a second pair of headphones, using a second MCS to (a) transmit the first channel stream comprising the first multichannel audio information to the first pair of headphones via the one or more network interfaces and (b) transmit a second channel stream comprising second multichannel audio information to a second pair of headphones via the one or more network interfaces.

14. The tangible, non-transitory computer-readable media of claim 13, wherein the functions further comprise: determining whether the computing device is operating in one of a first headphone connectivity state or a second headphone connectivity state, wherein when operating in the first headphone connectivity state, the computing device is configured to provide multichannel audio information to the single first pair of headphones, and when operating in the second headphone connectivity state, the computing device is configured to provide multichannel audio information to the two pairs of headphones comprising the first pair of headphones and the second pair of headphones.
































15. The tangible, non-transitory computer-readable media of claim 13, wherein the multichannel audio information is based on audio content and audio object data, and wherein the first multichannel audio information differs from the second multichannel audio information.

16. The tangible, non-transitory computer-readable media of claim 15, wherein the tangible, non-transitory computer-readable media further comprises program instructions that, when executed by the one or more processors, cause the computing device to perform further functions comprising: when the computing device is configured to provide multichannel audio information to the single first pair of headphones, determining a position of the first pair of headphones in a listening area, and generating the first channel stream comprising the first multichannel audio information based on the audio content, the audio object data, and the position of the first pair of headphones; and when the computing device is configured to provide multichannel audio information to two pairs of headphones comprising the first pair of headphones and the second pair of headphones, (i) determining the position of the first pair of headphones in the listening area, and generating the first channel stream comprising the first multichannel audio information based on the audio content, the first audio object data, and the position of the first pair of headphones, and (ii) determining a position of the second pair of headphones in the listening area, and generating the second channel stream comprising second multichannel audio information based on the audio content, the audio object data, and the position of the second pair of headphones.

17. The tangible, non-transitory computer-readable media of claim 16, wherein determining the position of the first pair of headphones in the listening area comprises determining the position of the first pair of headphones relative to a screen configured to display video content associated with the multichannel audio information, and wherein determining the position of the second pair of headphones in the listening area comprises determining the position of the second pair of headphones relative to a screen configured to display video content associated with the multichannel audio information.











18. The tangible, non-transitory computer-readable media of claim 13, wherein the first MCS corresponds to a lower data rate at a higher wireless link margin than the second MCS.

19. The tangible, non-transitory computer-readable media of claim 13, wherein the first channel stream comprises a first plurality of frames, and wherein an individual frame in the first plurality of frames comprises at least a portion of a left subchannel of the first channel stream and at least a portion of a right subchannel of the first channel stream, and wherein the second channel stream comprises a second plurality of frames, and wherein an individual frame in the second plurality of frames comprises at least a portion of a left subchannel of the second channel stream and at least a portion of a right subchannel of the second channel stream.

20. The tangible, non-transitory computer-readable media of claim 13, wherein using the second MCS to transmit (a) the first channel stream comprising the first multichannel audio information to the first pair of headphones and (b) the second channel stream comprising the second multichannel audio information to the second pair of headphones comprises: during a first time interval, transmitting a first frame of the first channel stream to the first pair of headphones and a first frame of the second channel stream to the second pair of headphones; and during a second time interval following the first time interval, transmitting a second frame of the first channel stream to the first pair of headphones and a second frame of the second channel stream to the second pair of headphones. 
1. A surround sound controller comprising: one or more processors; an interface configured to receive multichannel audio content from a surround sound content source; one or more network interfaces configured to communicatively couple the surround sound controller to a wireless local area network (LAN); and tangible, non-transitory computer-readable media comprising program instructions encoded thereon, wherein the instructions, when executed, cause the surround sound controller to perform functions comprising: determine whether the surround sound controller is operating in one of (i) a first headphone connectivity state where the surround sound controller is configured to transmit a first channel stream comprising first surround sound audio information associated with the multichannel audio content to a first pair of headphones via the one or more network interfaces, or (ii) a second headphone connectivity state where the surround sound controller is configured to concurrently transmit (a) the first channel stream comprising the first surround sound audio information associated with the multichannel audio content to the first pair of headphones and (b) a second channel stream comprising second surround sound audio information different from the first surround sound audio information via the one or more network interfaces, and wherein the second channel stream is associated with the multichannel audio content to a second pair of headphones; in response to determining that the surround sound controller is operating in the first headphone connectivity state where the surround sound controller communicates information to the first pair of headphones, (i) transmit a message to the first pair of headphones that indicates that the surround sound controller is operating in the first headphone connectivity state, and (ii) operate the surround sound controller in the first headphone connectivity state, wherein operating the surround sound controller in the first headphone connectivity state comprises using a first Modulation and Coding Scheme (MCS) to transmit the first channel stream comprising the first surround sound audio information to the first pair of headphones via the one or more network interfaces; and in response to determining that the surround sound controller is operating in the second headphone connectivity state, (i) transmit one or more messages to the first pair of headphones and the second pair of headphones that indicate that the surround sound controller is operating in the second headphone connectivity state, and (ii) operate the surround sound controller in the second headphone connectivity state, wherein operating the surround sound controller in the second headphone connectivity state comprises using a second MCS to transmit (a) the first channel stream comprising the first surround sound audio information to the first pair of headphones via the one or more network interfaces and (b) the second channel stream comprising the second surround sound audio information to the second pair of headphones via the one or more network interfaces.

2. The surround sound controller of claim 1, wherein the multichannel audio content includes surround sound content comprising audio content and audio object data, and wherein an individual channel stream is based on the audio content and audio object data.

3. The surround sound controller of claim 1, wherein the multichannel audio content includes surround sound content comprising audio content and audio object data, and wherein the tangible, non-transitory computer-readable media further comprises program instructions that, when executed by the one or more processors, cause the surround sound controller to perform further functions comprising: when the surround sound controller is operating in the first headphone connectivity state, determine a position of the first pair of headphones in a listening area, and generate the first channel stream comprising the first surround sound audio information based on the audio content, the audio object data, and the position of the first pair of headphones; and when the surround sound controller is operating in the second headphone connectivity state, (i) determine the position of the first pair of headphones in the listening area, and generate the first channel stream comprising the first surround sound audio information based on the audio content, the audio object data, and the position of the first pair of headphones, and (ii) determine a position of the second pair of headphones in the listening area, and generate the second channel stream comprising second surround sound audio information based on the audio content, the audio object data, and the position of the second pair of headphones.

4. The surround sound controller of claim 3, wherein the program instructions that, when executed by the one or more processors, cause the surround sound controller to determine the position of the first pair of headphones in the listening area comprises program instructions that, when executed by the one or more processors, cause the surround sound controller to determine the position of the first pair of headphones relative to a screen configured to display video content associated with the multichannel audio content, and wherein the program instructions that, when executed by the one or more processors, cause the surround sound controller to determine the position of the second pair of headphones in the listening area comprises program instructions that, when executed by the one or more processors, cause the surround sound controller to determine the position of the second pair of headphones relative to a screen configured to display video content associated with the multichannel audio content.

6. The surround sound controller of claim 1, wherein the first MCS corresponds to a lower data rate at a higher wireless link margin than the second MCS.

7. The surround sound controller of claim 1, wherein the tangible, non-transitory computer-readable media further comprises program instructions that, when executed by the one or more processors, cause the surround sound controller to: while the surround sound controller is operating in the first headphone connectivity state, generate the first channel stream; and while the surround sound controller is operating in the second headphone connectivity state, generate the first channel stream and generate the second channel stream.



5. The surround sound controller of claim 4, wherein an individual channel stream comprises a plurality of frames, and wherein an individual frame comprises at least a portion of a left subchannel of the individual channel stream and at least a portion of a right subchannel of the individual channel stream.









8. The surround sound controller of claim 1, wherein the program instructions that, when executed by the one or more processors, cause the surround sound controller to use the second MCS to transmit (a) the first channel stream comprising the first surround sound audio information to the first pair of headphones and (b) the second channel stream comprising the second surround sound audio information to the second pair of headphones comprises program instructions that, when executed by the one or more processors, cause the surround sound controller to: during a first time interval, transmit a first frame of the first channel stream to the first pair of headphones and a first frame of the second channel stream to the second pair of headphones; and during a second time interval following the first time interval, transmit a second frame of the first channel stream to the first pair of headphones and a second frame of the second channel stream to the second pair of headphones.

9. The surround sound controller of claim 8, wherein an individual frame of an individual channel stream comprises 256 bytes of surround sound audio information for a left subchannel of the individual channel stream and 256 bytes of surround sound audio information a right subchannel of the individual channel stream.









10. The surround sound controller of claim 8, wherein each of the first time interval and the second time interval is about 2.9 ms, and wherein an individual frame comprises about 5.8 ms of surround sound audio information.







11. The surround sound controller of claim 1, wherein the surround sound controller is a component of a soundbar. 

1. A surround sound controller comprising: one or more processors; an interface configured to receive multichannel audio content from a surround sound content source; one or more network interfaces configured to communicatively couple the surround sound controller to a wireless local area network (LAN); and tangible, non-transitory computer-readable media comprising program instructions encoded thereon, wherein the instructions, when executed, cause the surround sound controller to perform functions comprising: determine whether the surround sound controller is operating in one of (i) a first headphone connectivity state where the surround sound controller is configured to transmit a first channel stream comprising first surround sound audio information associated with the multichannel audio content to a first pair of headphones via the one or more network interfaces, or (ii) a second headphone connectivity state where the surround sound controller is configured to concurrently transmit (a) the first channel stream comprising the first surround sound audio information associated with the multichannel audio content to the first pair of headphones and (b) a second channel stream comprising second surround sound audio information different from the first surround sound audio information via the one or more network interfaces, and wherein the second channel stream is associated with the multichannel audio content to a second pair of headphones; in response to determining that the surround sound controller is operating in the first headphone connectivity state where the surround sound controller communicates information to the first pair of headphones, (i) transmit a message to the first pair of headphones that indicates that the surround sound controller is operating in the first headphone connectivity state, and (ii) operate the surround sound controller in the first headphone connectivity state, wherein operating the surround sound controller in the first headphone connectivity state comprises using a first Modulation and Coding Scheme (MCS) to transmit the first channel stream comprising the first surround sound audio information to the first pair of headphones via the one or more network interfaces; and in response to determining that the surround sound controller is operating in the second headphone connectivity state, (i) transmit one or more messages to the first pair of headphones and the second pair of headphones that indicate that the surround sound controller is operating in the second headphone connectivity state, and (ii) operate the surround sound controller in the second headphone connectivity state, wherein operating the surround sound controller in the second headphone connectivity state comprises using a second MCS to transmit (a) the first channel stream comprising the first surround sound audio information to the first pair of headphones via the one or more network interfaces and (b) the second channel stream comprising the second surround sound audio information to the second pair of headphones via the one or more network interfaces.

2. The surround sound controller of claim 1, wherein the multichannel audio content includes surround sound content comprising audio content and audio object data, and wherein an individual channel stream is based on the audio content and audio object data.

3. The surround sound controller of claim 1, wherein the multichannel audio content includes surround sound content comprising audio content and audio object data, and wherein the tangible, non-transitory computer-readable media further comprises program instructions that, when executed by the one or more processors, cause the surround sound controller to perform further functions comprising: when the surround sound controller is operating in the first headphone connectivity state, determine a position of the first pair of headphones in a listening area, and generate the first channel stream comprising the first surround sound audio information based on the audio content, the audio object data, and the position of the first pair of headphones; and when the surround sound controller is operating in the second headphone connectivity state, (i) determine the position of the first pair of headphones in the listening area, and generate the first channel stream comprising the first surround sound audio information based on the audio content, the audio object data, and the position of the first pair of headphones, and (ii) determine a position of the second pair of headphones in the listening area, and generate the second channel stream comprising second surround sound audio information based on the audio content, the audio object data, and the position of the second pair of headphones.


4. The surround sound controller of claim 3, wherein the program instructions that, when executed by the one or more processors, cause the surround sound controller to determine the position of the first pair of headphones in the listening area comprises program instructions that, when executed by the one or more processors, cause the surround sound controller to determine the position of the first pair of headphones relative to a screen configured to display video content associated with the multichannel audio content, and wherein the program instructions that, when executed by the one or more processors, cause the surround sound controller to determine the position of the second pair of headphones in the listening area comprises program instructions that, when executed by the one or more processors, cause the surround sound controller to determine the position of the second pair of headphones relative to a screen configured to display video content associated with the multichannel audio content.

6. The surround sound controller of claim 1, wherein the first MCS corresponds to a lower data rate at a higher wireless link margin than the second MCS.


5. The surround sound controller of claim 4, wherein an individual channel stream comprises a plurality of frames, and wherein an individual frame comprises at least a portion of a left subchannel of the individual channel stream and at least a portion of a right subchannel of the individual channel stream.









8. The surround sound controller of claim 1, wherein the program instructions that, when executed by the one or more processors, cause the surround sound controller to use the second MCS to transmit (a) the first channel stream comprising the first surround sound audio information to the first pair of headphones and (b) the second channel stream comprising the second surround sound audio information to the second pair of headphones comprises program instructions that, when executed by the one or more processors, cause the surround sound controller to: during a first time interval, transmit a first frame of the first channel stream to the first pair of headphones and a first frame of the second channel stream to the second pair of headphones; and during a second time interval following the first time interval, transmit a second frame of the first channel stream to the first pair of headphones and a second frame of the second channel stream to the second pair of headphones.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4-5, 7, 9-11, 14, 16-17, 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites “the second pair of headphones” which is confusing because parent claim 1 recites “a second pair of headphones” twice in claim 1 and it is unclear whether “the second pair of headphones” is referred back to which one of “a second pair of headphones” of claim 1 and thus, renders claim indefinite. 
Claims 4, 5, 7, 9 are rejected for the at least similar reason as described in claim 2 above because claims 4, 5, 7, 9 recited similar deficient feature as recited in claim 2. Claims 5, 10-11 are further rejected because claim 5 depends on claim 4, and claims 10-11 depend on claim 9.
Claim 11 further recites “each of the first time interval and the second time interval is about 2.9 ms, wherein an individual frame of the first channel stream comprises about 5.8 ms of multichannel audio information and wherein an individual frame of the second channel stream comprises about 5.8 ms of multichannel audio information” which is confusing because it is unclear whether “each of the first time interval and the second time interval” is “2.9 ms” or is not “2.9 ms” and it is unclear whether “an individual frame of the first channel stream” and “the second channel stream” comprise “5.8 ms of multichannel audio information” or does not comprises “5.8 ms of multichannel audio information” and thus, renders claim indefinite. Note: the word “about” would be interpreted as “close to”, “almost”, “broadly”, “near to”, etc. which is uncertain and undetermined, and see http://dictionary.sensagent.com/about/en-en/.  
Claim 14 is rejected for the at least similar reason as described in claim 2 above because claim 14 recited similar deficient feature as recited in claim 2. 
Claims 16-17, 20 are rejected for the at least similar reason as described in claims 4, 5, 7-9 above because claims 16-17, 20 recited the similar deficient feature as recited in claim 4, 5, 7-9. Claims 17 is further rejected due to dependency to claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 13-15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 20180279050 A1) and in view of reference Ueda et al (US 20190174557 A1, hereinafter Ueda) and Li et al (US 20070253386 A1, hereinafter Li).
Claim 1: Ryu teaches a computing device (title and abstract, ln 1-16, electronic device 101 in fig. 1; details in figs. 2-3) comprising: 
one or more processors (including processors 210 in fig. 2, para [0070]); 
one or more network interfaces (communication interface 170 in fig. 1, communicating with different entities such as electronic device 102, 104, etc., in fig. 1) configured to communicatively couple the computing device to a wireless local area network LAN (local area network LAN included in the wireless communication, para 43); and 
tangible, non-transitory computer-readable media comprising program instructions stored therein (memory 230 in fig. 2, para 72), wherein the program instructions are executable by the one or more processors such that the computing device is configured to (executing program installed in memory, para 35): 
when the computing device is configured to provide multichannel audio information to a single first pair of headphones (selecting a second external device, no first external device, at step 1623-1624, para 240-241, the external device can be a headset, earphone, smartphone, para 146), use a first coding scheme (a second codec determined based on a priority, user’s input, etc., para 243) to transmit a first channel stream comprising first multichannel audio information to the first pair of headphones via the one or more network interfaces (transmit processed audio data from the external device 101 to the second external device 1602 at step 1628 in fig. 16); and 
when the computing device is configured to provide multichannel audio information to two pairs of headphones comprising the first pair of headphones and a second pair of headphones (establish first wireless channel and second wireless channel at steps 1611/1612 in fig. 16, and the first/second external devices can be headset, para 146 ), use a second coding scheme (select one among multiple codecs at step 1614 in fig. 16) MCS to (a) transmit the first channel stream comprising the first multichannel audio information to the first pair of headphones via the one or more network interfaces and (b) transmit a second channel stream comprising second multichannel audio information to a second pair of headphones via the one or more network interfaces (after process the audio data using selected codec at 1615 and transmit the  processed audio data to the first/second external device 1601/16 and the second external device 1602 for playback 1618/1617).
However, Ryu does not explicitly teach wherein the one or more network interfaces configured to receive multichannel audio information from a multichannel audio information source and does not explicitly teach the first coding scheme is a first Modulation and Coding Scheme MCS and the second coding scheme is a second MCS.
Ueda teaches an analogous field of endeavor by disclosing a computing device (title and abstract, ln 1-15, including a first receiving device 302 in fig. 3 and primary target device 602 in fig. 6) comprising: one or more network interfaces disclosed (wireless transceiver 110 in fig. 2, for receiving and transmitting, para 29) to receive multichannel audio information from a multichannel audio information source (receiving audio data from a smartphone 306, para 39, including more than one channel of audio, para 19 and transmitting audio data to additional receiving devices 304a, …, 304i in fig. 3, para 37) for benefits of improving operations of wireless audio distribution to multiple stereo headphones, enhancing the security of the network connection, easing conversion of the audio data format, and synchronously reproducing the audio sounds (para [0006]) in flexible operations (para [0005]).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the one or more network interfaces configured to receive multichannel audio information from a multichannel audio information source, as taught by Ueda, to the one or more network interfaces in the computing device, as taught by Rye, for the benefits discussed above.
However, the combination of Ryu and Ueda does not explicitly teach wherein the first coding scheme is a MCS and the second coding scheme is a second MCS.
Li teaches an analogous field of endeavor by disclosing a computing device (title and abstract, ln 1-4 and a system in figs. 1-2) and wherein a first headset and a second headset are disclosed (the subscriber stations SS 220, 225 can be headsets in fig. 2, para 24) and wherein using a first MCS to transmit a first channel stream to the first headset is disclosed (feeding back channel quality indicator CQI to the transmitter by the receiver and determining the first and the second channel quality indicator CQI, by which a final MCS is determined and selected by the transmitter, abstract) and using a second MCS to transmit a second channel stream to the second headset is disclosed (select a MCS entry for the second exemplary spatial channel in fig. 7) for benefits of achieving an efficient and correct transmission of data by selecting a MCS based on the channel quality (p.1, para 6 and CPI based on measured FEC and modulation level and p.4, para 38-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the first MCS for transmitting the first channel stream and the second MCS for transmitting the second channel stream for connection of the headsets, as taught by Li, to the first and second modulation schemes in the computing device, as taught by the combination of Ryu and Ueda, for the benefits discussed above.
Claim 13 has been analyzed and rejected according to claim 1 above.
Claim 2: the combination of Ryu, Ueda, and Li further teaches, according to claim 1 above, wherein the program instructions comprise program instructions are executable by the one or more processors such that the computing device is further configured to: determine whether the computing device is operating in one of a first headphone connectivity state (Ryu, selecting the second external device, not the first external device, to operate in step 1623-1624 in fig. 16, and Ueda, adding one clone device to the target device 400, para [0040] and a single clone state upon user’ choice in fig. 1, para [0037], via exchanging information including source address, link key, clock information from the target device to the clone audio device, para [0038]) or a second headphone connectivity state (), wherein when operating in the first headphone connectivity state, the computing device is configured to provide multichannel audio information to the single first pair of headphones (Ryu, through changing codec at step 1626 and detailed in fig. 15 by communicating identified codec info, codec to be used for audio data, etc., to the external device in fig. 15, para [0224]-[0225], and the discussion in claim 1 above and Ueda, the audio to be transmitted is a multichannel audio signal, decoding the desired portion from the received audio signal, para [0019]), and when operating in the second headphone connectivity state, the computing device is configured to provide multichannel audio information to the two pairs of headphones comprising the first pair of headphones and the second pair of headphones (Ryu, through activating operation mode at steps 1613-1614 in fig. 16; transmission of the identified codec info at steps 1520-1530 in fig. 15; transmitting the processed audio data according to the identified codec being common to both first and second external devices at step 1613-1614 in fig. 16, and Ueda, the audio stream 310 and intercepted by headphone 304b via the link 330a, but separating desired one or more audio channels from received audio for the current audio device, i.e., multichannel audio signals, para [0034]).
Claim 3: the combination of Ryu, Ueda, and Li further teaches, according to claim 1 above, wherein the multichannel audio information is based on audio content and audio object data (Ueda, the audio stream can contain the audio content and audio object in fig. 7, e.g., teacher’s voice from a link 715 and the audio signals from the link 710 in fig. 7 and para [0046]), and wherein the first multichannel audio information differs from the second multichannel audio information (Ueda, the audio stream carried within the link 310 having multichannel signals, para [0019], and separating by the receivers, para [0034], and thus, different channels inherently having different audio contents for satisfying the surround sound system, para [0044]).
Claim 6: the combination of Ryu, Ueda, and Li further teaches, according to claim 1 above, wherein the first MCS corresponds to a lower data rate at a higher wireless link margin than the second MCS (Ryu, one of codecs SBC, MP3, AAC, ATRAC, aptX or a scalable codec, para 46, and Li, MCS1 and MCS2, MCS1 corresponding to the first exemplary spatial channel is at a higher order, e.g., MCS9 corresponding to CQI 1, than the MCS2 having a lower order MCS, corresponding to CQI2 which is selected from MCS1, MCS4, MCS6, and MCS7 in fig. 6B, para 55 and the order the MCSx is, the higher the data rate is, and see https://en.wikipedia.org/wiki/IEEE_802.11g-2003 and the higher data rate inherently indicates a lower link margin, i.e., tolerate a low dB attenuation of the signal between the base station BS and the subscriber station SS in fig. 2).
Claim 7: the combination of Ryu, Ueda, and Li further teaches, according to claim 1 above, wherein the program instructions comprise program instructions executable by the one or more processors such that the computing device is further configured to: 
when the computing device is configured to provide multichannel audio information to a single first pair of headphones, generate the first channel stream (Ryu, the processed audio data based on the changed codecs at 1626-1628 in fig. 16 and Ueda, e.g., the audio stream from the source 730a, and Li, different channel connections in fig. 2 and the discussion in claim 1); and when the computing device is configured to provide multichannel audio information to two pairs of headphones comprising the first pair of headphones and the second pair of headphones, generate the first channel stream and generate the second channel stream (Ryu, processed audio data to the first and the second external devices and processed by the selected codecs at steps 1614-1617 in fig. 16, and Ueda, the audio stream from the sources 730a and 730b, respectively).
Claim 9: the combination of Ryu, Ueda, and Li further teaches, according to claim 1 above, wherein the program instructions executable by the one or more processors such that the computing device is configured to use the second MCS to transmit (a) the first channel stream comprising the first multichannel audio information to the first pair of headphones and (b) the second channel stream comprising the second multichannel audio information to the second pair of headphones comprises program instructions executable by the one or more processors such that the computing device is configured to:
during a first time interval, transmit a first frame of the first channel stream to the first pair of headphones and a first frame of the second channel stream to the second pair of headphones (Ryu, the first external device receiving aptX codec-processed audio data, while the second external device receiving Scalable codec-processed audio data during the time period t0-t1 in fig. 7, Ueda, retrieving one or more desired audio channels from the transmitted audio data, para [0034], and Li, through the link from the antenna 252 to subscribe stations SS 220 and the link from the antenna 254 to ss225 in fig. 2); and
during a second time interval following the first time interval, transmit a second frame of the first channel stream to the first pair of headphones and a second frame of the second channel stream to the second pair of headphones (Ryu, during the time period t2-t3, dual audio mode is activated to transmitting the same audio data to the first external device and the second external device in fig. 7 and para [0128], Ueda, retrieving one or more desired audio channels from the transmitted audio data, para [0034], and Li, through the link from the antenna 252 to subscribe stations SS 220 and SS 225 in fig. 2).
Claim 14 has been analyzed and rejected according to claims 13, 2 above.
Claim 15 has been analyzed and rejected according to claims 13, 3 above.
Claim 18 has been analyzed and rejected according to claims 13, 6 above.
Claim 20 has been analyzed and rejected according to claims 13, 9 above.

Claims 4-5, 8, 10-11, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (above), and in view of references Ueda (above), Li (above) and Lesimple et al (US 20190014424 A1, hereinafter Lesimple).
Claim 4: the combination Ryu, Ueda, and Li teaches all the elements of claim 4, according to claim 3 above, including wherein the tangible, non-transitory computer-readable media further comprises program instructions that, when executed by the one or more processors, cause the computing device to perform further functions comprising: when the computing device is configured to provide multichannel audio information to the single first pair of headphones, determine a position of the first pair of headphones in a listening area (Ryu, deactivating the operation mode at the step 1623 in fig. 16, the discussion in claim 1 above, and Ueda, dragging a clone 404 towards the target device 400, para [0040]; a position is determined by the target device, para [0040]), and generate the first channel stream comprising the first multichannel audio information based on the audio content, the audio object data (Ueda, based on the distance or position, the clone is added by a user and the audio information including human or teacher’s voice can be placed into the stream of the link in fig. 7); and when the computing device is configured to provide multichannel audio information to two pairs of headphones comprising the first pair of headphones and the second pair of headphones (Ryu, activate operation mode at 1613 in fig. 16, the discussion in claim 1 above, and Ueda, potential other clones 402, 406 displayed on the screen in fig. 4a, and becoming clones by the dragging the potential clones displayed on the screen towards the target device 400, e.g., 402 and/or 406 in fig. 4a, para [0040]), (i) determine the position of the first pair of headphones in the listening area (positions are determined by the distances to the target device 400, para [0040]), and generate the first channel stream comprising the first multichannel audio information based on the audio content, the first audio object data (Ueda, based on the distance or position, the clone is added by a user and the audio information including human or teacher’s voice can be placed into the stream of the link in fig. 7), and (ii) determine a position of the second pair of headphones in the listening area (Ueda, positions are determined by the distances to the target device 400 for the added headset, para [0040]), and generate the second channel stream comprising second multichannel audio information based on the audio content, the audio object data (Ueda, based on the distance or position, the clone is added by a user and the audio information including human or teacher’s voice can be placed into the stream of the link in fig. 7), and the position of the second pair of headphones (), except explicitly teaching wherein it is also based on the position of the first pair of headphones to perform disclosed generation of the first channel stream when the disclosed single first pair of headphones is provided with multichannel audio information and it is also based on the audio content, the audio object data, and the position of the second pair of headphones to generate the second channel stream when the disclosed two pairs of headphones are provided with the multichannel audio information.
Lesimple teaches an analogous field of endeavor by disclosing a computing device (title and abstract, ln 1- 29 and a distributed processing unit in fig. 7 and details in fig. 10) and wherein the computing device is configured to generate and transmit a first channel stream comprising first multichannel audio information to a single first pair of headphones (including transmitting a target source signal Tx(A,t)person1 side1, Tx(A,t)person1side2 to a first hearing system j=1, side i=1, 2 representing either left or right ear side if one hearing system is connected to the wireless signal network WLAN in fig. 10) based on the audio content, the audio object data, and the position of the first pair of headphones (angles and positions relative to the target source T1 for each of hearing aids in fig. 8, which are further used to process the target sound signal in the form of weight and time shift in fig. 10) and it is also based on the audio content, the audio object data, and the position of the second pair of headphones to generate the second channel stream (including at least other one of the binaural hearing system 30 in fig. 2 and other one of units 1, 2, 3 and transmitting the target source signal Tx(A,t)person1 side1, Tx(A,t)person1side2 to a first hearing system j=1, left/right sides i=1, 2 for the first person and devices 1, 2 and transmitting the modified target source signal Tx(A,t)person2 side1, Tx(A,t)person2side2 for a second hearing system j=2, left/right sides i=1, 2 of a second person in the group if two hearing systems for the two persons are connected to the wireless signal network in fig. 10 and wherein the target audio voice from the presenter 46 as the audio object, and the position of each of the hearing aid listener in fig. 6, the target audio signal is processed according to individual weight and time shift or distance with respect to the target sound source 46 in fig. 6) when two pairs of headphones are provided with the multichannel audio information (if two hearing systems for the two persons are connected to the wireless signal network in fig. 10) for benefits of enhancing sound effects by increasing sound quality when more users are joining the hearing assistance system (p.7, para 118) according to determined spatial information of the individual of hearing devices, including distance and angle from the target sound source (abstract, and p.5, para 83 and p.1, para 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein it is also based on the position of the first pair of headphones to perform disclosed generation of the first channel stream when the disclosed single first pair of headphones is provided with multichannel audio information and it is also based on the audio content, the audio object data, and the position of the second pair of headphones to generate the second channel stream when the disclosed two pairs of headphones are provided with the multichannel audio information, as taught by Lesimple, to the generating of the first channel stream and the generation of the second channel stream in the computing device, as taught by Lesimple, for the benefits discussed above.
Claim 5: the combination of Ryu, Ueda, Li, and Lesimple further teaches, according to claim 4 above, wherein the program instructions executable by the one or more processors such that the computing device is configured to determine the position of the first pair of headphones in the listening area comprise program instructions executable by the one or more processors such that the computing device is configured to determine the position of the first pair of headphones relative to a screen configured to display video content associated with the multichannel audio information (Ryu, the electronic device having display screen in fig. 8A, Ueda, the relative distance of the headphones to the source screen in fig. 5), and wherein the program instructions executable by the one or more processors such that the computing device is configured to determine the position of the second pair of headphones in the listening area comprise program instructions executable by the one or more processors such that the computing device is configured to determine the position of the second pair of headphones relative to a screen configured to display video content associated with the multichannel audio information (Lesimple, multiple devices 42 in fig. 3 and determining individual relative distance and angle with respect to the target sound source as TV set at the position T1 for each of the devices 42 in fig. 8 and p.6, para 94-96).
Claim 8: the combination of Ryu, Ueda, Li, and Lesimple further teaches, according to claim 1 above, wherein the first channel stream comprises a first plurality of frames (Ryu, signal length in fig. 7, and  audio and image frames divided by time in fig. 19 and details in fig. 17 and Lesimple, audio frames in fig. 4), and wherein an individual frame in the first plurality of frames comprises at least a portion of a left subchannel of the first channel stream and at least a portion of a right subchannel of the first channel stream (Lesimple, audio frame in each of units includes left and right components within the unit frame in figs. 4 and including Rpersonj=1sidei=left/right and Rpersonk=1sidei=right/left in the audio signal format Rji in fig. 10), and wherein the second channel stream comprises a second plurality of frames, and wherein an individual frame in the second plurality of frames comprises at least a portion of a left subchannel of the second channel stream and at least a portion of a right subchannel of the second channel stream (Ryu, audio data transmitted in a timeline in fig. 7, inherently has a length of payload for the audio data for transmission and sound reproduction by the first and/or second external devices, Ueda, each of clones and target is stereo headphones, para [0037], to received stereo audio data, para [0043], i.e., left and right channels for each of headsets, and Lesimple, audio frame in each of units includes left and right components within the unit frame in figs. 4 and including Rpersonj=1sidei=left/right and Rpersonk=1sidei=right/left in the audio signal format Rji in fig. 10 and the discussion above).
Claim 10: the combination of Ryu, Ueda, Li, and Lesimple further teaches, according to claim 9 above, wherein an individual frame of the first channel stream comprises a payload length of multichannel audio information for a left subchannel of the first channel stream and the payload length of multichannel audio information for a right subchannel of the first channel stream (Ryu, audio data transmitted in a timeline in fig. 7, inherently has a length of payload for the audio data for transmission and sound reproduction by the first and/or second external devices, Ueda, each of clones and target is stereo headphones, para [0037], to received stereo audio data, para [0043], and Li, WLAN 120 using 802.11 family of standards, p.2, para 26) and wherein an individual frame of the second channel stream comprises the payload length of multichannel audio information for a left subchannel of the second channel stream and the payload length of multichannel audio information for a right subchannel of the second channel stream (Ryu, audio data transmitted in a timeline in fig. 7, inherently has a length of payload for the audio data for transmission and sound reproduction by the first and/or second external devices, Ueda, each of clones and target is stereo headphones, para [0037], to received stereo audio data, para [0043], i.e., left and right channels for each of headsets, and Lesimple, audio frame in each of units includes left and right components within the unit frame in figs. 4 and including Rpersonj=1sidei=left/right and Rpersonk=1sidei=right/left in the audio signal format Rji in fig. 10 and the discussion above).
However, the combination Ryu, Ueda, Li, and Lesimple does not explicitly teach wherein the payload length is 256 bytes.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that a payload length of a wireless LAN communication is 64 bytes, 256 bytes, 512 bytes, etc., would have been a matter of designer’s choice, for example, a shorter payload length may benefit for short delay and fast throughput turnover, while a longer payload length may benefit for less header overhead and for large data transmission within a short time.
Claim 11 has been analyzed and rejected according to claims 9-10 above and wherein each of the first time interval and the second time interval is selected to be about 2.9 ms and payload length 5.8ms or other values of multichannel audio information for an individual frame of the first channel stream and an individual frame of the second channel stream would have been a matter of designer’s choice, as discussed in claim 10 above for a short or a longer choice.
Claim 16 has been analyzed and rejected according to claims 15, 4 above.
Claim 17 has been analyzed and rejected according to claims 16, 5 above.
Claim 19 has been analyzed and rejected according to claims 13, 8 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (above) and in view of references Ueda (above), Li (above), and Yoon et al (US 20110150228 A1, hereinafter Yoon).
Claim 12: the combination of Ryu, Ueda, and Li teaches all the elements of claim 12, according to claim 1 above, except wherein the computing device comprises a soundbar.
Yoon teaches an analogous field of endeavor by disclosing a computing device (title and abstract, ln 1-10 and part of the sound bar 130 in fig. 1 and including controller 127, audio processor 122, etc., of the sound bar in fig. 3) and wherein the computing device comprises a sound bar (the elements 127, 122 are part of the sound bar 130 in fig. 3 and wireless transmitting woofer audio signal and rear audio signal to the woofer 140 and rear speaker 130, respectively by receiving the stereo audio signal from the TV set 110 and p.3, para 64) for benefits of simplifying an audio data receiving and delivery scheme by uncluttering the arrangement space and simplifying the connections among the equipment (p.1,para 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied sound bar and wherein the computing device comprises the sound bar, as taught by Yoon, to the computing device, as taught by the combination of Ryu, Ueda, and Li, for the benefits discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654